Hon. EolwlJ lllllwlu,     Pobruary 14, 1959, pago e


     u8.d f01' th0 ppO8.    Of ooabtI’Ucting a County
     garage rhioh gfwagr till be urod for the pur-
     pore o! houring reroioing and repairing ma-
     c h iner y, l ulpment trucks, tractors,  lto.,
     whiah math&acry tud oqtipment am wed ln the
     malntwwnoe, repair and oparatlon of the Yobn-
     nan County road system.”
             The Constltutlon    Article   3, Seotion 52,   raad8,
In part,   aa followr~
             l
              , ..thrt under legislative     9rovlslon any
      counti, any political    aubdivldon OS a count
      any number of adjoining oountlea, or
      tloal rubdlvlaloa of the State, or
      dlatrlot now or hbreafter     to be deaoribed and
      defined within the State of %xar         and whIoh
      may or may not include,    townr,   vlilager    or
      munialpal corporationa, upon a vote of a tro-
      thirda ma orlt     of the rerldent property tax-
      payerr vo i lng t hereon who are qualiflrd      sleotorr
      of such diatrlot or territory      to be affected
      therrby, la lddltlon to all other debts, may
      laaue bonda or othervlrs lend ltr credit in any
      amount aot to exceed one-fourth of the aaser.wd
      valuation ef the real     roperty of ruch dlrtrlot
      or territory,    except t&pt the total bonded
      lndebtsdnssr of an city or tom ahall never
      lxorrd the Umlta f mpored by other provlrlonr
      of thla Conrtltutlan,    and levy and oollr~~;c~
      taxes to pa the interest thereon and
      slinking runLxfor the redemption thereo F, aa the
      Leglelaturr may authorize, aad in such manner
      a8 it may authorize the #amo, for the follovlng
      purporer to wit:,.,”
             “(c) !Phe con8tructlon, maintenance and
      operation of mecodandzed, graveled or paved
      roadr and turnpiker, or ln ald thereof.’
            Article     8, Sectica   9 of the State Constltut~on
reada as followrt
            “The State t8x on property   exolueive Of
      the tax nacsaaary to pay the public debt, and
Barr ZlolYb~v1luMb,   YbbFwl7 14, 19939,?qo 4
fba.   801-7   tiUJ.m+   Pebnurf   14, 1939,   ?qy   8